DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Prosecution
In furtherance to the Notice of Panel Decision from Pre-Appeal Brief Review, the previous prior art rejections are withdrawn and this new office action is being issued.  This Office Action is NON-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites “the second leg restraint” in line 10 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 36-43 are rejected by virtue of their dependence from claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 35-38 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 03/094732 (Morgan)(previously cited), in view of U.S Patent No. 5,209,712 (Ferri)(previously cited), and further in view of U.S. Patent Application Publication No. 2008/0058172 (Tyree)(previously cited).
Morgan teaches that the hamstring muscle can be trained using equipment including a wooden board approximately 2 meters long with padded and/or upholstered areas for the knees and chest in which the subject kneels on the padded board, with their legs stabilized with ankle straps. The subject then slowly lowers their body against the force of gravity toward the prone position, while maintaining an open and constant hip angle. It is preferred that, as the body is lowered, the hamstring muscles bear the weight of the upper body for as long as possible to ensure that the muscles are contracted eccentrically at as long a length as possible. It is preferred that a period of this type of exercise consists of about 12 sets of six repetitions of eccentric contractions (page 13 and FIG. 1 of Morgan).
Morgan teaches the use of straps to hold the feet at the mat.  Morgan does not teach the specifics of what the straps look like. In the same field of endeavor of exercise equipment, Ferri discloses a strap that is used for coupling to the feet (FIGS. 1A and 2 of Ferri; col. 5, lines 25-40 of Ferri).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the strap of Ferri for attachment to the feet since a specific type of strap is required and Ferri teaches one such attachment and/or it is a simple substitution of one known element for another to obtain predictable results.  
The combination does not teach sensors coupled to the straps, but Morgan discloses that the hamstring muscles should bear the weight of the upper body for as long as possible to ensure that the muscles are contracted eccentrically at as long a length as possible (page 13, lines 8-25 
FIG. 1 of Morgan shows that the upper surface of the padded area for the knees is located above the anchor point for the strap.  Further, such knee pads are known to rise higher than the structure they are mounted to (FIGS. 2-4 of Tyree).  Further, Ferri suggests that the length between the anchor points and the strap may change depending upon the application and the position of the limb relative to the available anchor point, as evidence by the differences in the length among the various figures of Ferri, especially FIGS. 1A, 1B, and 2-12 of Ferri.  Despite these relative dimensions, Morgan, Ferri, and Tyree do not provide explicit dimensions for the height of the board, the height of the padded area, and the distance between the strap and the retaining means 90 that are in the board of Morgan.  This lack of explicit dimensions and the different lengths suggested by Ferri suggest that such dimensions are subject to the designer’s 
With respect to claim 35, the combination teaches or suggests an apparatus comprising:
a support having an engagement area configured to receive a first knee of a first leg of a subject and a second knee of a second leg of the subject while the subject is engaged in a kneeling position (the wooden board of Morgan; FIG. 1 of Morgan);
a first leg restraint (the combination of the strap 86 and its clip and the connections of the load sensor 110 of Ferri) pivotally mounted to the support (one of the looped or hooked connections of the force sensor 110 is pivotable with the retaining means 90 of Ferri), and wherein the first leg restraint is configured to secure a first ankle of the subject relative to the support while the subject is engaged in the kneeling position 
wherein the second leg restraint (the combination of the strap 86 and its clip and the connections of the load sensor 110 of Ferri) is pivotally mounted to the support (one of the looped or hooked connections of the force sensor 110 is pivotable with the retaining means 90 of Ferri), and wherein the second leg restraint is configured to secure a second ankle of the subject relative to the support while the subject is engaged in the kneeling position and thereby secure the second knee of the subject to a second portion of the support while the subject performs an eccentric contraction of at least a hamstring muscle of the second leg;
a first force sensor (one of the sensors from the teachings of Ferri) coupled to the first leg restraint and configured to sense a first force applied to the first leg restraint, the first force being indicative of a strength of a first knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the first leg; and
a second force sensor (another of the sensors from the teachings of Ferri) coupled to the second leg restraint and configured to sense a second force applied to the second leg restraint, the second force being indicative of a strength of a second knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the second leg.
With respect to claims 36 and 38, these features would have been obvious in view of the optimization rationale provided above. Accordingly, the recitation “wherein said engagement area is one portion of the support and said first leg restraint and said second leg restraint are 
With respect to claim 37, the combination teaches or suggests that said engagement area (the upper surface of the padded area for the knees; page 13 of Morgan) is at least one knee support configured in a stepped arrangement relative to a remainder of said support (see the above 103 analysis regarding the padding).
With respect to claim 41, the combination teaches or suggests that said first leg restraint and said second leg restraint are moveable relative to each other (the combination of the strap 86 and its clip and the connections of the load sensor 110 of Ferri for each leg are capable of this relative movement).
With respect to claim 42, the combination teaches or suggests that said first leg restraint is detachable from a first restraint anchor, and said second leg restraint is detachable from a second restraint anchor (the combination of the strap 86 and its clip and the connections of the load sensor 110 of Ferri for each leg are capable of detachment from the retaining means 90 of Ferri).
With respect to claim 43, the combination teaches or suggests that said first restraint anchor and said second restraint anchor are each detachable from said support (the retaining means 90 of Ferri and the board of Morgan are capable of this detachment).

s 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan, in view of Ferri, and further in view of Tyree, as applied to claims 35 and 37 above, and further in view of U.S. Patent No. 5,100,130 (Shoebrooks)(previously cited).
The combination of Morgan, Ferri, and Tyree teach claims 35 and 37 as described above.
Morgan teaches the use of padded areas including the knee support area (page 13 of Morgan).  Shoebrooks teaches that foamed rubber is a suitable padding material (col. 5, lines 45-68 and col. 6, lines 1-22 of Shoebrooks).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the foam material of Shoebrooks for the padding material of Morgan since a padding material is required and Shoebrooks teaches such a material and/or it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 39, the combination teaches or suggests that said at least one knee support is movable relative to said remainder of said support since a portion of the foam material of the combination is movable relative to the rest of the support.  
With respect to claim 40, the combination teaches or suggests that the at least one knee support is composed of foam (the foam material of the combination).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan, in view of Ferri, and further in view of Tyree, as applied to claims 35 and 37 above, and further in view of U.S. Patent Application Publication No. 2006/0052220 (Jackson)(previously cited).
The combination of Morgan, Ferri, and Tyree teach claims 35 and 37 as described above.
Morgan teaches the use of padded areas including the knee support area (page 13 of Morgan).  Jackson teaches that such pads may be movable for washing, replacement and the like (paragraph 0038 of Jackson).  It would have been obvious to one of ordinary skill in the art at the time of invention to have the pad movable so as to be able to wash or replace the pad.  With 

Response to Arguments
The Applicant’s arguments filed 10/26/2020 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The clarity issue with respect to claim 35 has not been addressed by the arguments submitted in the Pre-Appeal Brief Request for Review filed on 10/26/2020 and were necessitated by the claim amendments filed on 5/8/2020.
Prior art rejection 
The Applicant’s arguments with respect to claims 35-43 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. There are new grounds of prior art rejections.

Conclusion
Since there are no claim amendments that necessitated the new grounds of rejection presented in this Office action, THIS ACTION IS MADE NON-FINAL.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791



/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791